Title: Circular to Various States, 4 August 1777
From: Washington, George
To: Various States



Sir
Philadelphia August 4th 1777

The great expence & Loss of time that has attended the recruiting service in most of the states, & the little advantage derived from it has induced Congress to recommend the executive Powers of each to adopt certain new Regulations for promoting this Important & essential Business, & for taking it entirely out of the Hands of the Officers of the Army. The Resolve on this subject & the regulations recommended, pass’d on the 31st Ulto & will, I presume, be transmitt’d you by the President—I will not urge the expediency of carrying this proceeding into immediate execution. I will only observe, that the necessity is Obvious, & demands our most active attention. The principal cause of my troubling you at this time, is to request, that after the persons recommended are appointed in your state, you will transmit me their Names—their places of residence, & those design’d for the Rendezvous of Recruits & Deserters—As soon as I am advis’d upon these Subjects, I shall recall all the Officers now recruiting, & order them forthwith to Join their respective Corps—Before I conclude, I would beg leave to mention, that the Success of this Interesting Business, in all its parts, will depend much upon a judicious choice of those, who

are to be employed in it, & that I think the Districts should not be too large & Extensive. I have the Honor to be Sir Your mo: Obedt Servant

Go: Washington

